DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Response to Amendment
The amendment filed on 3/21/2022 has been entered. Claims 19-24 are currently amended.  Claims 1-24 are pending.

Response to Arguments
Applicant's argument, beginning at page 9, filed on 3/21/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art Eckert teaches away from scalping and thus there is no motivation to combine Haszler with Eckert.  Anthony’s caustic treatment occurs after hot rolling instead of continuous casting as in Eckert’s process.  Therefore, there is not enough motivation to combine Anthony with Eckert.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of removing no more than 2,000 µm of material from the first surface of a continuously casting aluminum alloy strip or sheet before hot rolling, wherein the thickness is reduced by sawing, and wherein the strip or sheet has a temperature of at least about 400 degrees Fahrenheit during the removing.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Eckert (US 5590703 A) in view of Haszler et al (US 5803997 A).  Eckert teaches a method for removing a surface defects of continuously cast article before cold rolling below 1070 °F.  Eckert teaches the removed layer has a thickness of 10-300 µm.  Eckert teaching the removing is by abrasion, not by sawing.  Haszler teaches processes of reducing aluminum article thickness by scalping and sawing.  A 103 rejection was made in the previous office action over Eckert in view of Haszler by substituting Eckert’s abrasion with Haszler’s sawing.
However, as the applicant’s argument of 3/21/2022 pointed out, applicant’s specification defines the term sawing being “to cut or remove material from a surface using a saw, or thin blade of metal or other high strength material with a series of sharp teeth” [p.5 paragraph 6]. Thus, sawing includes scalping.  Eckert teaches that “conventional scalping is not a viable alternative to remove edge defects” [col.1 line 61-col.2 line 4].  Therefore, Eckert teaches away from scalping or sawing.  There is no motivation to combine Haszler with Eckert.
Independent claim 9 is directed to a method of reducing thickness of continuously casting aluminum alloy strip or sheet before hot rolling, wherein the thickness is reduced by one or more of chemically etching, plasma etching, and laser etching, and wherein the strip has a temperature of at least about 500 degrees Fahrenheit during the removing.  There is no prior art teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Eckert (US 5590703 A) in view of Anthony et al (US 4093782 A).  Eckert teaches a method for removing a surface defects of continuously cast article before cold rolling below 1070 °F.  Eckert teaches the removed layer has a thickness of 10-300 µm.  Eckert teaching the removing is by abrasion, not by one or more of chemically etching, plasma etching, and laser etching.  A 103 rejection was made in the previous office action over Eckert in view of Anthony by substituting Eckert’s abrasion with Anthony’s chemical etching.
However, as the applicant’s argument of 3/21/2022 pointed out, Anthony expressively teaches that “The Durville ingots of Alloys C, D and E were scalped to 1.5 inches thickness. They were reheated to 800°F for 1 hour and hot rolled to 0.15 inches gage. The hot rolling scale was removed by caustic etching and rinsing” [col.4 line 64-68].  Thus, Anthony’s caustic treatment occurs after hot rolling, not before hot rolling in a continuous casting process as in the current claim and Eckert, with the stated purpose of removing hot rolling scale.  It wouldn’t make sense to perform that chemical etching before hot rolling, because any scale generated during hot rolling would not yet be present. There is no motivation to combine Anthony with Eckert.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-24 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762